DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on November 24, 2021 has been entered.  Applicant has amended claims 5-29 and cancelled claim 30.  Claims 1-29 and 31-38 are now pending, where claims 1-4 and 31-38 were previously withdrawn from consideration as being directed to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
A copy of Foreign Application UNITED KINGDOM 1604225.1 03/11/2016 has been received in the present application.
It is noted, however, that applicant has not filed a certified copy of the following application as required by 37 CFR 1.55:
UNITED KINGDOM 1603125.4 02/23/2016

Information Disclosure Statement
	The information disclosure statements (IDS’s) submitted on 7/20/2021 and 2/9/2022 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments
Priority	Examiner acknowledges that Applicant listed the UNITED KINGDOM 1603125.4 02/23/2016 priority document on the Application Data Sheet (ADS) filed August 22, 2018 and provided an access code for that document.  It is unclear to Examiner why this document was not automatically retrieved, however as indicated on the ADS, applicant bears the ultimate responsibility for ensuring that a copy of the foreign application is received by the Office from the participating foreign intellectual property office, or a certified copy of the foreign priority application is filed, within the lime period specified in 37 CFR 1.55(g)(1).  Examiner advises applicant to file a certified copy of the priority document with the USPTO, or applicant may submit a new request to have the document electronically retrieved (i.e. submit a Request to Retrieve Electronic Priority Application(s) by submitting form PTO/SB/38).  See MPEP 215.01.  If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and § 1.323.
Claim Objections	Claim 15 was objected to as being dependent upon a rejected base claim.  Since independent claim 5 has been found to contain allowable subject matter, the objection on claim 15 is withdrawn.  Claim 18 was objected to for a minor typographical error.  Applicant has corrected this error, accordingly, the claim 18 objection is withdrawn.
Claim Rejections – 35 U.S.C. § 112(b)	Claims 17-22, 24 and 26-27 were rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments have corrected the previously cited issues, accordingly the prior 35 U.S.C. 112(b) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 101
	Claim 28 was rejected under 35 U.S.C. 101 as reciting software per se, which is non-statutory.  Applicant’s amendments have corrected this issue, accordingly the 35 U.S.C. 101 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 102
	Claims 28 and 29 were rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by White.  Applicant’s amendments have overcome the prior rejection, accordingly the 35 U.S.C. 102 rejection is withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant’s arguments regarding claim 5 have been considered and were found to be persuasive.  Amendment, pp. 24-26.  Examiner has performed an updated prior art search based on the amended claim and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claim 5.  Accordingly, the 35 U.S.C. 103 rejection on claim 5 is withdrawn.  Claims 5-27 are also found to be allowable over the prior art based on their dependency to claim 5.
wherein the at least the first metadata (MD1) is usable to validate the first transaction against the information associated with the first token (T1) as provided in the first token (T1).”  Examiner contacted Applicant and requested to include this phrase in claims 28 and 29.  Applicant agreed to the proposed changes which are incorporated herein via an examiner’s amendment.  After entry of the examiner’s amendment claims 28 and 29 are also in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during communications with Lisa M. Schreihart
(Registration No. 80,016) on February 9, 2022.

Please amend claims 1-4, 28, 29 and 31-38 as follows: 

Claims 1-4.  (Canceled)
Claim 28.  (Currently Amended) A non-transitory computer-readable medium comprising machine-readable instructions that, when executed by a processor, cause the processor to create a first token (T1) by an issuer (I), wherein the first token (T1) is associated with a first quantity of an encrypted, electronically transferrable digital asset (B1), and carry out the steps of:
- receiving, over a communications network, a request from a first user (A) for the first token (T1);

- allocating a first quantity of the encrypted, electronically transferrable digital asset (B1) for association with the first token (T1);
- generating a first redeem script (RS1), wherein the first redeem script (RS1) comprises:
- at least a first metadata (MD1) that includes information associated with the first token (T1);
- the first user public key (P1A); and
- a first issuer public key (P1I) associated with the issuer (I), wherein the first issuer public key (P1I) forms a cryptographic pair with a first issuer private key (V1I);
- hashing the first redeem script (RS1) to generate a first hash (H1); and
- sending, over the communications network, a first data output (O1) to a peer-to-peer distributed ledger, the first data output (O1) comprising:
- an indication of a transaction of the first quantity of said digital asset (B1) to the first user (A); and
- the first hash (H1), wherein the first hash (H1) is associated with the first quantity of said digital asset (B1), to provide the first token (T1) that is associated with the first user (A) and an issuer (I), wherein the at least the first metadata (MD1) is usable to validate the first transaction against the information associated with the first token (T1) as provided in the first token (T1).
Claim 29.  (Currently Amended) A device for creating a first token (T1) by an issuer (I), wherein the first token (T1) is associated with a first quantity of an encrypted, electronically transferrable digital asset (B1), the device comprising: 
a processor, and
memory coupled to the processor and storing a set of instructions that, when executed by the processor, causes the processor to; 
- receive, over a communications network, a request from a first user (A) for a first token (T1);
- determine a first user public key (P1A), wherein the first user public key (P1A) forms a cryptographic pair with a first user private key (V1A);
- allocate a first quantity of an encrypted, electronically transferrable digital asset (B1) for association with the first token (T1);
- generate a first redeem script (RS1), wherein the first redeem script (RS1) comprises:
- at least a first metadata (MD1) that includes information associated with the first token (T1);
- the first user public key (P1A); and
- a first issuer public key (P1I) associated with the issuer (I), wherein the first issuer public key (P1I) forms a cryptographic pair with a first issuer private key (V1I);
- hash the first redeem script (RS1) to generate a first hash (H1); and
- send, over the communications network, a first data output (O1) to a peer-to-peer distributed ledger, the first data output (O1) comprising:

- the first hash (H1), wherein the first hash (H1) is associated with the first quantity of said digital asset (B1), to provide the first token (T1) that is associated with the first user (A) and an issuer (I) , wherein the at least the first metadata (MD1) is usable to validate the first transaction against the information associated with the first token (T1) as provided in the first token (T1).
Claims 31-38.  (Canceled)
	
Reasons for Allowance
Claims 5-29 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	The prior art teaches various aspects of the claimed invention.  For example, Walker et al. (US 2015/0332395 A1) discloses where a request (i.e. order) from a first user (i.e. Trader B) for a first token (i.e. SETLcoin) is received over a communications network.  Walker [0023]; [0035-0036].  Walker further discloses where a first user public key (i.e. Trader B’s public key, e.g., public key 717) is determined, and where a first quantity of an encrypted, electronically transferrable digital asset (i.e. a position/quantity of a Positional Item inside Cryptographic currency (PIC), e.g., 5 IBM-S SETLcoins, where 5 is the position/quantity of this particular PIC) are allocated for association with the first token (i.e. association with the SETLcoin).  Walker [0020]; [0023]; [0037-0038]; [0044]; Fig. 7.  Walker also discloses where a first data output (i.e. transaction) is sent to a peer-to-peer distributed ledger (i.e. sent to a ledger that resides on all or a portion of network nodes).  Walker [0026]; [0037]; [0041]; Fig. 6 step 610.
Id.
	Reiner et al.: "Bitcoin Wallet Identity Verification Specification", 27 February 2015, XP055245135, Retrieved from the Internet: http://diyhpl.us/~bryan/papers2/bitcoin/armory-verisign-bitcoin-wallet-identity-specification.pdf> [retrieved on 7-12-2021] (“Reiner”) discloses that when P2SH is to be used, the payment script will be generated.  The script will then be hashed using the Hash160 sequence and placed into a standard P2SH TxOut script.  The P2SH TxOut script is what will actually be included in the final transaction.  Reiner p. 13 Sect. 3.3.2.
	While certain aspects of the claimed invention were known in the art, the prior art, taken either individually or in reasonable combination with other prior art, fails to disclose, suggest, teach, or render obvious the particular combination of steps or elements as recited in independent claims 5, 28 and 29.
	For the above reasons claims 5, 28 and 29 are deemed to be allowable over the prior art and claims 6-27 are allowable by virtue of their dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511.  The examiner can normally be reached on Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        February 9, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685